Exhibit 10.1
November 10, 2010
William C. Andrews
c/o Energy Conversion Devices, Inc.
Dear William:
We are pleased to confirm to you our offer of employment with Energy Conversion
Devices, Inc. (the “Company”), reporting to Mark Morelli, President & Chief
Executive Officer, according to the terms set forth in this letter1:

      Position Title:  
You will serve as the Company’s Executive Vice President and Chief Financial
Officer.
  Commencement Date:  
We expect you to commence your employment on a mutually agreed date (the
“Commencement Date”) immediately upon acceptance of this offer letter.
  Employment  
We expect you to commit to no less than three years of employment with the
Company.
  Base Salary:  
Your base salary will be $330,000 per annum, payable bi-weekly, and subject to
periodic adjustment in accordance with the Company’s executive compensation
program.

      Initial Equity Grants:  
You will participate with other senior management in the Company’s Long Term
Incentive program. Your target LTI opportunity is 100% of salary. On the
Commencement Date you will receive a grant of restricted shares as approved by
the Compensation Committee under the Company’s 2006 Stock Incentive Plan (the
“Stock Plan”) as follows:
     
13,900 Restricted Stock Units, (as defined in the Stock Plan) vesting 100% in
three years from date of grant, subject to your continued employment.
     
15,000 Restricted Stock Units (as defined in the Stock Plan) vesting 100% in
three years from date of grant, subject to your continued employment.
     
The foregoing Stock Awards also may vest under certain circumstances upon a
“Change in Control” (as defined in the Stock Plan) or a “Qualifying Termination”
(as defined in the Executive Severance Plan).
     
Your Stock Awards will be evidenced by separate Award Agreements issued in
accordance with the Stock Plan.

The next regular grant under this program is anticipated to be in fall, 2011,
pending shareholder approval of a new stock incentive plan and as approved by
the Board of Directors.

 



1  Conditions stated in effect at time of offer. ECD, Inc. reserves the right to
modify benefits and contributions as business conditions necessitate.

 

 



--------------------------------------------------------------------------------



 



Offer of Employment — Kriss Andrews

      Severance Plan:  
You will participate in the Company’s Executive Severance Plan, which provides
for certain severance payments and continuation of certain benefits for a period
following a participating employee’s (i) “Qualifying Termination”, including a
Qualifying Termination following a “Change in Control” (as such terms are
defined in the Severance Plan), and (ii) execution and delivery to the Company
of a prescribed form of waiver and release. The Severance Plan also imposes
certain restrictive covenants on a participating employee, including matters
pertaining to confidentiality, cooperation, non-competition, non-solicitation,
and non-disparagement. Your severance payment under the Severance Plan will
equal 12 months of your base salary and a portion of your target incentive
payment. Your participation in the Severance Plan will be evidenced by a
separate Participant Agreement issued under the Severance Plan.
     
Your retirement from the Company on or after age 62 shall constitute a
“Qualifying Termination” under the Severance Plan entitling you to acceleration
of your equity awards pursuant to Section 4.3 of the Severance Plan; provided
that you fulfill your three-year employment commitment set forth above and
otherwise satisfy the requirements of the Severance Plan. For clarity, you shall
not be entitled to any other benefits under the Severance Plan (including those
benefits set forth in Sections 4.1, 4.2 and 4.4) in connection with your
retirement from the Company.

      Annual Incentive Plan:  
You will participate with other senior management in the Company’s Annual
Incentive Program (the “AIP”) administered by the Compensation Committee. The
target amount each year will be 60% of your base salary, multiplied by factors
determined by reference to the level of achievement of various personal and
Company performance objective(s) established by the Compensation Committee early
in the fiscal year, with the resulting amount subject to reduction based on
other subjective criteria at the discretion of the Committee. Awards under the
AIP may qualify as “performance-based compensation” under Section 162(m) of the
Internal Revenue Code.

 

 



--------------------------------------------------------------------------------



 



Offer of Employment — Kriss Andrews

      Vacation:  
You are eligible for 160 hours of vacation per calendar year of employment. Any
partial years will be treated on a prorated basis. Also, you are immediately
eligible for the fourteen (14) company holidays (112 hours) scheduled during
each calendar year.

      Other Benefit Plans:  
You will be eligible to immediately participate in the ECD/USO 401(k) program.
     
You will also be eligible to participate in the Company’s health & welfare
benefits program. Your health & welfare benefits are effective on the first day
of the month following 30 continuous days of employment and include:
medical/vision coverage are provided through Blue Care Network (HMO) or Blue
Cross Blue Shield (PPO), dental coverage through Delta Dental, company-paid life
insurance equivalent to twice your annualized base salary (maximum $600,000) and
short and long-term disability coverage.

      Separation:  
Your employment will be “at will.” Either you or the Company may terminate your
employment at any time for any reason.
  Representations:  
You represent and warrant to the Company that there are no contractual or legal
impediments that restrict your acceptance of this employment in accordance with
the terms set forth herein and that you will not bring to your employment or use
in connection with such employment any confidential or proprietary information
or property that you used or had access to by reason of any previous employment
that is the property of any previous employer.
  Assignment, Successors:  
This letter agreement is personal in its nature and none of the parties hereto
shall, without the consent of others, assign or transfer this letter agreement
or any rights or obligations hereunder, provided that, in the event of the
merger, consolidation, transfer, or sale of all or substantially all of the
assets of the Company with or to any other individual or entity, this letter
agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of the Company hereunder, and
all references herein to the “Company” shall refer to such successor.

The obligations of the Company set forth in this letter agreement are subject to
approval by the Company’s Board of Directors. All cash amounts referred to
herein are subject to applicable tax withholding. This letter agreement,
including the various separate agreements referred to herein, embodies our
entire understanding and supersedes all prior understandings, whether oral or
written, relating to this offer. If there is any conflict between a term of this
letter agreement and the applicable separate agreement referred to herein, the
separate agreement will govern. This letter agreement cannot be amended or
otherwise modified except by a writing signed by you and the Company.

 

 



--------------------------------------------------------------------------------



 



Offer of Employment — Kriss Andrews
ECD/USO offers a challenging and rewarding career with many opportunities. If
you have any questions regarding this letter or ECD/USO, please do not hesitate
to call me at 248-364-5631.
As an indication of your acceptance of this offer of employment, please sign
this letter and return the original by mail at your earliest convenience.
Sincerely,
/S/Thomas C. Schultz
Thomas C. Schultz
Vice President Human Resources
Attachments
ACCEPTED:

          /s/William C. Andrews   November 10, 2010  
 
       
 
Signature   Date  
 

cc:   File

 

 